Citation Nr: 1110321	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  00-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a claim for service connection for COPD.  The RO in Phoenix, Arizona, currently has jurisdiction over this claim. 

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for COPD has been recharacterized as shown on the title page.

In August 2006, the Veteran was afforded a personal hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Board contacted the Veteran in August 2007 and informed him that the Judge who had conducted his hearing was no longer employed at the Board and offered him the opportunity to have another hearing.  The Veteran responded that he did not want an additional hearing.

The Board previously referred a claim to reopen entitlement to service connection for sleep apnea, which had been raised in a February 2007 VA Form 21-4138 but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Review of the claims folder reveals that this issue has still not been addressed.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.

The claim was remanded by the Board in December 2007 and May 2010 for additional development and to address due process concerns.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board most recently remanded the Veteran's claim in May 2010 in order for the RO/AMC to schedule the Veteran for an appropriate VA examination.  The Board stipulated that all necessary tests, to include pulmonary function tests if indicated, should be conducted and the examiner should review the results of any testing prior to completion of the report.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that a medical opinion was obtained in June 2010, but examination of the Veteran was not conducted at this time.  As such, the Board's May 2010 remand instructions were not complied with and the claim must be remanded once more in order for the RO/AMC to schedule the Veteran for the requested examination.  The Board notes that the examiner who provided the June 2010 medical opinion indicated that it was his/her opinion that if further requests for evaluation, examinations and opinions are necessary, they should be done at a VA Medical Center (VAMC) other than Houston (i.e., San Antonio VAMC, etc.) to avoid conflict of interest, as the Veteran was employed at the Houston RO.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination at a VA Medical Center (VAMC) other than Houston.  The claims file must be made available to the examiner, and the examiner should review the claims file and indicate in the report that the claim file was in fact reviewed.  All necessary tests, to include pulmonary function tests if indicated, should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any pulmonary disorder found to be present.  

The examiner should state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current pulmonary disorder had its clinical onset during active service or is related to any in-service disease or injury.

If the Veteran does not have a current pulmonary disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the previously diagnosed moderate COPD, emphysema, and/or tuberculosis/mycobacterial disease had their clinical onset during active service or is related to any in-service disease, event, or injury.

Irrespective of whether the Veteran does or does not have a current pulmonary disorder, the examiner must specifically address the chest x-ray (extrapulmonary artery (EPA) and lateral) taken in September 1992; the August 2002 pulmonary function test that revealed normal spirometry and arterial blood gasses (ABGs); the August 2002 diagnosis of emphysema contained in the record from Brazosport Memorial Hospital; and the pulmonary function tests conducted in April 2008 and September 2009 (neither of which contain an interpretation).  

A detailed rationale for any opinion expressed should be provided.  

2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



